Title: Enclosure: Thomas Jefferson’s Catalogue of Books on Agriculture, [ca. 16 December 1809]
From: Jefferson, Thomas
To: 


            
		  
		  Catalogue of books on Agriculture.
            
            
                     
                     
                  Geoponica Cassiani Bassi. Gr. & Lat. 
                     there have never been but 2. editions published, one by Needham at Cambridge in 1704. 8vo the other by Niclas, at Leipsick in 1781. 2. v. 8vo. I do not believe it has ever been
			 
                  
                  
                  
                  translated
				into any modern
			 language. it gives the state of Agriculture in Greece in the time of Constantine Porphyrogeneta to whom it has been ascribed. the age & country make it curious, & worthy a place in the library of Congress.
            
                  Cato, Varro, Columella et Palladius de re rusticâ. Lat.
            
                  Oeconomie rurale de Saboureux. 6. v. 8vo. this is a French translation of the preceding book of Cato Etc & gives us the Roman husbandry.
            The husbandry of the antients by Dickson. 2. v. 8vo. a judicious compilation from the Roman writers in English.
            
                  Tull’s horsehoeing husbandry. 8vo
            Duhamel’s husbandry. 4to Eng.
            Bradley’s husbandry. 3. v. 8vo
            Bradley’s farmer’s guide. 8vo
               
            Bradley’s Experimental husbandry. 8vo
               
            
                  Bradley on the four elements. 8vo
               
            Evelyn’s Sylva. fol.
            Evelyn’s Terra by Hunter 4to
            Langley’s Pomona. fol.
            Hale’s body of husbandry. 4. v. 8vo
            Hale’s statical essays. 2. v. 8vo
            Dr Home’s principles of agriculture & vegetation 8vo
            Home (Ld Kaim’s) Gentleman farmer 8vo
            
                  
                  
                  Young’s works. I am not acquainted with the mass of them. I believe they amount to 70. or 80. vols. I think Congress should possess the whole if a selection is to be made, I can speak only of the following from my own knolege.
            
              
                Young’s
                 rural economy. 8vo
               
              
              
                
                farmer’s guide 8vo
               
              
              
                
                course of Experimental agriculture. 3. v. 8vo
              
              
                
                
                  travels. 2. v. 8vo
               
              
            
            Dickson has written on modern agriculture. I do not know even it’s title. but it must have some merit.
            Boardley’s Sketches on rotations of crops. 8vo last edition.
            
                  Parmentier
            Theatre d’Agriculture de De-Serres. 2. v. 4to. the most compleat & able body of husbandry extant, altho’ written in the reign of H. IV. of France. lately republished with most valuable notes of the modern improvements in husbandry.
            The Country farmer. 4to. this is an old translation of the Maison rustique, a work formerly esteemed in France.
            Parmentier sur les Vegetaux nourisants
            
                   Traité de la vigne par Bidet et Duhamel. 12mo 2. v.
            Maupin sur la vigne. 8vo
               
            Traité sur la vigne par Chaptal, Rozier, Parmentier et Dussieux. 2. v. 8vo. the best ever published on the vine, & on wines.
            Instruction sur l’art de faire le vin par Cadet-de-Vaux. 8vo
               
            Dictionnaire universel d’Agriculture par Rozier. 4to many volumes.
            L’Agricoltore del Trinci. 8vo. the best book of the agriculture of Italy
            
                  Dizionario d’Agricoltura dal Ronconi. 2. v. 8vo
            
                  Della coltivazioni degli Ulivi del Vettori. 8vo
            
                  De la Brosse de la culture de l’olivier. 12mo
            Forsyth on the culture & management of Fruit trees. 8vo
            
            
                  
                  
                  Knight on the Apple, Pear, Cyder, & Perry. 12mo
               
            
                  Millar’s Gardener’s dictionary with the figures of the plants.
            
                  Millar’s Gardener’s Calendar. 8vo
            Abercrombie’s gardener’s pocket-dictionary. 3. v. 12mo
            McMahon’s American gardener’s Calendar. 8vo
               
            
                  the Agricultural reports of the English board of Agriculture.
            Memoires de la societé d’Agriculture de la Seine. 8vo (8. or 10. vols have appeard 
                  
                     )
                  
            
                  Memoires d’Agriculture de Sylvestre, F 
                  Lasteyrie, Bagot & others, to be collected.
            
                  
                  La Charrue Rapports, Comptes-rendus, Programmes des prix Etc. de la societé d’Agriculture de la Seine sur la perfectionnement de la charrue. the society will readily furnish the collection on application.
            
                 
			 
                  Observations sur la culture du Coton par de Rohr. 8vo
            Lasteyrie du Cotonier et de sa culture. 8vo
            Lasteyrie sur les bêtes à laine d’Espagne. 8vo
            Essay on sheep by Rob. R. Livingston. 8vo
          